UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1-804 Commission File Number Sequa Corporation (Exact name of registrant as specified in its charter) 200 Park Avenue, New York, New York, 10166 — (212) 986-5500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Class A Common Stock Class B Common Stock 8 7/8% Senior Unsecured Notes due 2008 9% Senior Unsecured Notes due 2009 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) þ Rule 12h-3(b)(1)(i) þ Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:1 per class of securities covered by this form Pursuant to the requirements of the Securities Exchange Act of 1934 Sequa Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 3, 2007 By:/s/ Kenneth J. Binder Kenneth J. Binder Executive Vice President, Finance (Chief Financial Officer)
